DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARTIN COUNTY,
                             Appellant,

                                    v.

          JUSTIN INDUSTRIES, INC. d/b/a R3 RECYCLING,
                           Appellee.

                              No. 4D21-1933

                          [January 20, 2022]

  Appeal of nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Gary L. Sweet, Judge; L.T. Case No. 43-
2018-CA-000638.

  Ruth A. Holmes, R. David Arthur and Elysse A. Elder of the Martin
County Attorney’s Office, Stuart, for appellant.

   Jared A. Levy and Arletys Hernandez of Morgan & Morgan, P.A., West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.